Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 1 of 10 PageID #: 9514




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 KAIFI LLC,                       §
                                  §
           Plaintiff,             §
                                  §
 v.                               § CIVIL ACTION NO. 2:20-CV-00281-JRG
                                  §
 T-MOBILE US, INC., ET AL.,       §
                                  §
           Defendants.            §
                                  §
                                  §
                      MEMORANDUM OPINION AND ORDER
        Before the Court is Defendants T-Mobile US, Inc., T-Mobile USA, Inc., MetroPCS Texas,

LLC, T-Mobile West LLC, T-Mobile West Tower LLC, T-Mobile Resources Corporation, Layer3

TV, Inc., And L3TV Dallas Cable System, LLC’s Motion to Dismiss for Lack of Patent Eligibility

Under 35 U.S.C. § 101 (the “Motion”) (Dkt. No. 55). In the Motion, T-Mobile US, Inc., T-Mobile

USA, Inc., MetroPCS Texas, LLC, T-Mobile West LLC, T-Mobile West Tower LLC, T-Mobile

Resources Corporation, Layer3 TV, Inc., and L3TV Dallas Cable System, LLC (collectively,

“T-Mobile” or “Defendants”) request that the Court dismiss the above-captioned case because the

asserted claims of U.S. Patent No. 6,922,728 (the “Patent-in-Suit” or “’728 Patent”) recite patent-

ineligible subject matter under 35 U.S.C. § 101. Having considered the Motion, the subsequent

briefing, and for the reasons set forth herein, the Court is of the opinion that the Motion should be

DENIED.

   I.      BACKGROUND

        On August 28, 2020, Kaifi LLC (“Kaifi” or the “Plaintiff”) filed the above-captioned

lawsuit against Defendants, alleging infringement of claims 1-7, 9-15, and 17-21 of the ’728 Patent

(the “asserted claims”) (Dkt. No. 1; Dkt. No. 55 at 1). The ’728 Patent is entitled “Optimal Internet
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 2 of 10 PageID #: 9515




Network Connecting and Roaming System and Method Adapted for User Moving Outdoors or

Indoors.” (Dkt. No. 1-2 at 2.) It purports to describe:

               an internet connection Switching System and method which allows
               a user to connect with the internet through an indoor wired LAN
               when a mobile data communication terminal is located indoors and
               allows the user to connect with the internet through a wireless LAN
               network or an outdoor wireless internet network of a wireless packet
               network when it is located outdoors.

 (Id. at 10.) Claims 1 and 12 of the ’728 Patent are the only independent claims. Claim 1 is a

system claim and recites the following:

               1. An internet network connecting and roaming system providing
               internet communication service to a data communication terminal of
               a user moving indoors or outdoors, using an outdoor wireless
               internet network including an antenna, a router and a location
               register, and an indoor network including an indoor gateway
               connectable with an internet network, the system comprising:

                       a data communication terminal that includes an indoor
                       wireless connection module and stores registered indoor
                       system ID information, so that the data communication
                       terminal may be connected with the indoor network if the
                       registered indoor system ID information is received and by
                       connecting with the outdoor wireless internet network if the
                       registered indoor system ID information is not received;

                       an indoor gateway that includes an indoor wireless
                       connection module therein, broadcasts the indoor system ID
                       information, makes wireless communications with the data
                       communication terminal through the indoor wireless
                       connection module, and is connected with the internet
                       network via a wire;

                       a location register that stores location information of the data
                       communication terminal received through the indoor
                       network or outdoor wireless internet network; and

                       a router that determines the location of the data
                       communication terminal stored in the location register and
                       provides roaming of voice/data signals provided to the user
                       by selecting one of the indoor and the outdoor networks in
                       accordance with the determined location of the data
                       communication terminal.
                                                  2
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 3 of 10 PageID #: 9516




Claim 12 is a method claim and states the following:

              12. An internet network connecting and roaming method for
              providing internet communication service to a data communication
              terminal of a user moving indoors or outdoors using an outdoor
              wireless internet network including an antenna, a router and a
              location register, and an indoor network including an indoor
              gateway connectable with an internet network, the method
              comprising:

                      a first step of providing the user with a communication
                      service by connecting with the outdoor wireless internet
                      network when the user is located outdoors;

                      a second step of determining whether when indoor system
                      ID information is received by the data communication
                      terminal and the received indoor system ID information is
                      identical to indoor system ID information stored in the
                      location register;

                      a third step of going through authentication of an indoor
                      location of the data communication terminal by the location
                      register and storing the indoor location into the location
                      register if it is determined in the second step that the two of
                      ID information are equal to each other;

                      a fourth step of connecting with the internet network by
                      switching connection of the data communication terminal
                      from the outdoor wireless internet network to the indoor
                      gateway and making wireless communications through the
                      indoor gateway and an indoor wireless connection module;

                      a fifth step of, when the data provided from the internet
                      network in accordance with location information stored in
                      the location register are transferred to the indoor gateway,
                      supplying the data communication terminal with the data
                      through the indoor gateway and the indoor wireless
                      connection module;

                      a sixth step of going through authentication of an outdoor
                      location of the data communication terminal by the location
                      register and storing the outdoor location into the location
                      register when the indoor system ID information is not
                      received; and



                                                3
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 4 of 10 PageID #: 9517




                         a seventh step of switching the connection of the data
                         communication terminal from the indoor gateway to the
                         outdoor wireless internet network and performing the first
                         step again.

(Id. at 9-10.)

          In a prior case also involving the ’728 Patent, several terms at issue here were construed

by the Court. Kaifi LLC v. AT&T Corp., No. 2:19-CV-00138-JRG, 2020 WL 1905358, at *4 (E.D.

Tex. Apr. 17, 2020). For example, the term “provides roaming of voice/data signals provided to

the user” was construed to mean “provides switching the network path of the voice/data

communications automatically and without interruption.” Id.

    II.      LEGAL STANDARD

          To evaluate the Motion, the Court may consider the complaint, the documents attached to

the complaint, and documents “attached to the motion to dismiss that are central to the claim and

referenced by the complaint.” Lone Star Fund V (U.S.) L.P. v. Barclays Bank PLC, 594 F.3d 383,

387 (5th Cir. 2010). The Court will grant a motion to dismiss for lack of patent eligibility under

35 U.S.C. § 101 only where “there are no factual allegations that, taken as true, prevent resolving

the eligibility question as a matter of law.” ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759,

765 (Fed. Cir. 2019).

          The Court determines whether patent claims cover ineligible subject matter using a two-

step analytical framework set out by the Supreme Court of the United States in Alice Corp. v. CLS

Bank Int’l, 573 U.S. 208 (2014). At the first step, the Court evaluates whether the claims are

directed to ineligible subject matter, such as an abstract idea. Id. at 217. To do so, the Court looks

to the claims’ “character as a whole.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed.

Cir. 2016). While all claims embody abstract ideas and other ineligible subject matter at some

level, the Court’s task is to examine “whether the claims [] focus on a specific means or method


                                                  4
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 5 of 10 PageID #: 9518




that improves the relevant technology or are instead directed to a result or effect that itself is the

abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco

Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).

          At Alice step two, if the claims are directed to ineligible subject matter, the Court then

determines whether the claims contain an “inventive concept—i.e., an element or combination of

elements that is sufficient to ensure that the patent in practice amounts to significantly more than

a patent upon the [abstract idea] itself.” Alice, 573 U.S. at 217–18 (internal citations and quotes

omitted).     “[A]n inventive concept can be found in the non-conventional and non-generic

arrangement of known, conventional pieces,” BASCOM Glob. Internet Svcs., Inc. v. AT&T

Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016), but must be more than mere “‘well-

understood, routine, conventional activit[ies],’” Alice, 573 U.S. at. at 225 (quoting Mayo

Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012)). “While the ultimate

determination of eligibility under § 101 is a question of law, like many legal questions, there can

be subsidiary fact questions which must be resolved en route to the ultimate legal determination.”

Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1127-1128 (Fed. Cir. 2018).

“The question of whether a claim element or combination of elements is well-understood, routine

and conventional to a skilled artisan in the relevant field is a question of fact.” Berkheimer v. HP

Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).

   III.      ANALYSIS

          T-Mobile contends that the asserted claims of ’728 Patent are ineligible under 35 U.S.C. §

101 because they fail both steps of the Alice framework. First, T-Mobile argues that the claims

are directed to the abstract idea of “routing a communication on one path or another, based on the

recipient’s location” or, more specifically, “routing communications to either an indoor network



                                                  5
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 6 of 10 PageID #: 9519




or an outdoor network, in accordance with a determination as to whether the recipient device is

located indoors or outdoors.” (Dkt. No. 55 at 6.) Next, assuming the Court agrees that the claims

are so directed, T-Mobile contends that the claims recite nothing more than conventional well-

understood technology used in the ordinary manner and do not contain any inventive concept

capable of rendering them patentable. (Id. at 15-17.) For the reasons set forth below, the Court

agrees with T-Mobile as to Alice step one but disagrees with regard to step two.

   A. The Claims Are Directed to An Abstract Idea

       Regarding step one of the Alice framework, T-Mobile argues that the asserted claims of the

’728 Patent are “focused on the abstract idea of routing the user’s communications on one path or

another (to an indoor network or an outdoor network) based on the location of the user’s data

communication terminal (indoors or outdoors).” (Dkt. No. 55 at 12.) According to T-Mobile, the

language of claims 1 and 12—the only asserted independent claims—supports this contention

because it merely recites the equipment and steps necessary for achieving the abstract result of

“switching from outdoors to indoors and back again” depending on the location of the user. (Id.

at 13.) In addition, T-Mobile contends that the specification of the ’728 Patent further supports

this reading because the stated focus of the invention is switching networks based on a user’s

location rather than any specific technological advance in networking technology or routers. (Id.)

Finally, T-Mobile points out that the ’728 Patent does not purport to have invented any new aspect

of an indoor or outdoor network, which it contends further demonstrates that the focus of the claims

is merely the abstract switching between networks. (Id. at 13-14.)

       Kaifi responds that the claims are not directed to an abstract idea, but instead recite a

“specific technical solution” to the “computer-specific problem arising from the difficulty of

determining ‘an optimal network path’ automatically and without interrupting the continuous



                                                 6
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 7 of 10 PageID #: 9520




voice/data communication.” (Dkt. No. 77 at 13-15.) Kaifi contends that the claimed system and

method “recite[] a router that provides switching the network path of the voice/data

communications automatically and without interruption to the communications as the user moves

indoors (or outdoors).” (Id. at 20-22.)

       In addition, Kaifi asserts that T-Mobile’s Alice step one analysis is fundamentally flawed

because “their motion does not accurately describe the technological significance of each of the

claimed elements and their combined effects.”         (Id. at 22.)   Kaifi contends that T-Mobile

“disregarded specific claim elements and oversimplified the claims.” Id.

       The Court agrees with T-Mobile. The asserted claims are directed to the abstract idea of

routing a communication on one path or another, based on the recipient’s location. Contrary to

Kaifi’s arguments, the claims do not recite a specific technological improvement to router

technology or a concrete solution to the problem of determining the optimal router network path

for voice or data transmission automatically and without interruption. Rather, the claims recite, at

a high level, conventional router equipment and steps for switching from an outdoor network to

an indoor network when a user moves inside and are directed to that concept generally. The fact

that the claim language has been construed to mean the transition takes place automatically and

without interruption does not change this overall abstract direction.

       The claims of the ’728 Patent are also distinguishable from the claims in the various cases

Kaifi relies upon for support. For example, the claims in Uniloc USA, Inc. v. LG Electronics USA

went beyond the mere concept of performing additional polling in wireless communication

systems by altering the conventional inquiry message to include a data field for polling. 957 F.3d

1303, 1307-08 (Fed. Cir. 2020). It was this specific improvement to the existing technology that

resulted in the claimed benefit of reduced latency. Id. Likewise, in SRI Int’l, Inc. v. Cisco Systems,



                                                  7
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 8 of 10 PageID #: 9521




Inc., the claims were directed not to the mere collection of data—as the defendant had argued—

but instead recited a specific technique that caused elements of the system (i.e., network monitors)

to operate in something other than the normal, expected manner and solve a technological problem

by doing so. 930 F.3d 1295, 1304 (Fed. Cir. 2019). 1

         Here, Kaifi has not identified any way in which the system and method claimed in the ’728

Patent—or any element of the asserted claims—alters the conventional data or equipment used in

the transmission of voice or data signals over an indoor or outdoor network and further fails to

describe how any steps or elements in the asserted claims cause conventional equipment to operate

in an unconventional manner. Rather, the Court agrees with T-Mobile that the decision in Voip-

Pal.Com, Inc. v. Apple Inc., 411 F. Supp. 3d 926 (N.D. Cal. 2019), aff’d, 828 F. App’x 717 (Fed.

Cir. 2020) is instructive. In Voip-Pal, as here, the claims recited methods and systems for routing

communication and purported to describe an improved way to route said communication. Id. at

963. While the plaintiff argued that the claims recited an improvement to computer functionality—

as Kaifi does here—the Court determined that the claims “fail[ed] to provide any specific or

concrete means for achieving the desired result.” Id. at 963. Likewise, here, the claims do not

describe in sufficient detail how to achieve the alleged seamless transition between an indoor and

outdoor network or any other proposed technological benefit and thus do not rise above being

directed to the mere abstract idea of doing so.




1
  The other cases cited by Kaifi are equally inapposite. The claims in this case do not recite a new kind of system that
can automate and improve a process previously done by human beings. EcoServices, LLC v. Certified Aviation Servs.,
LLC, 830 F. App’x 634, 645 (Fed. Cir. 2020) (nonprecedential). The claims do not recite “specific technological
features functioning together to provide [a] granular, nuanced, and useful” technological result. Packet Intelligence
LLC v. NetScout Syss. Inc., 965 F.3d 1299, 1309-10 (Fed. Cir. 2020). Likewise, the claims do not contain the kind of
specific rules found patentable in McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016) or
the kind of “specific” solution “directed to improving a basic function of a computer [] network” in TecSec, Inc. v.
Adobe Inc., 978 F.3d 1278 (Fed. Cir. 2020).

                                                           8
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 9 of 10 PageID #: 9522




        None of Kaifi’s remaining arguments are persuasive, and the Court therefore concludes

that the asserted claims are directed to the abstract idea of routing a communication on one path

or another, based on the recipient’s location.

    B. There are Disputed Issues of Fact Whether the Claims Contain an Inventive Concept.

        Regarding step two of the Alice framework, T-Mobile argues that there is nothing in the

asserted claims of the ’728 Patent that constitutes an “inventive concept” capable of rendering the

claims patent eligible. (Dkt. No. 55 at 15.) T-Mobile asserts that the ’728 Patent does not purport

to have invented “new networks or networking components, or even any known components

operating in a new way” and states that the “specification concedes that in the claimed inventions,

each of these conventional components is used in the conventional manner, to perform functions

that have long been well-known to accomplish switching between networks.” (Id. at 16.) Lastly,

T-Mobile contends that neither the claims as a whole nor the individual claim elements “recite any

technological innovations in cellular switching or networking functionality,” but simply describe

“conventional and well-understood steps of network detection and switching between networks.”

(Id. at 16-18.)

        In response, Kaifi contends that there are disputes of fact whether certain claim elements,

individually or in combination, are sufficient to transform the nature of the claims into something

patentable. Regarding the independent claims, Kaifi argues that there are factual disputes over

whether it was conventional and well-understood at the time the patent was filed to “create

computers that allow a user device to switch between two different wireless networks

automatically and without interruption,” “create computers that allow a user device to switch

between two different networks based [on] the location of the user device,” or use “indoor system

ID [] to indicate that a terminal has moved indoors” while using “information on a location area []



                                                 9
Case 2:20-cv-00281-JRG Document 216 Filed 09/03/21 Page 10 of 10 PageID #: 9523




 to indicate an outdoor location for the terminal.” (Dkt. No. 77 at 25-26.) Kaifi further argues that

 the dependent claims recite additional elements over which there are factual disputes. (Id.) For

 example, Kaifi contends there is a dispute over whether a network designs where “indoor system

 ID information to allow a switch to an indoor network only when that network was encountered

 previously” or “ongoing information regarding location vis-a-vis two distinct networks is taken

 into account as the device moves through specific locations” were well-known and conventional.

 (Id.)

           The Court agrees with Kaifi. There are clear factual disputes related to whether various

 elements of the asserted claims, alone or in combination, were conventional and well-understood

 at the time the patent was filed. These are factual questions directly “underlying [] the § 101

 inquiry.” Berkheimer, 881 F.3d at 1368-69. At the motion to dismiss stage of the case, these types

 of disputes must be presumed to favor the non-movant (i.e., Kaifi). BASCOM, 827 F.3d at 1347,
     .
 1350. Dismissal under Fed. R. Civ. P. 12 is therefore not appropriate.

     IV.      CONCLUSION

           Based on the foregoing, the Court is of the opinion that Defendants T-Mobile US, Inc., T-

 Mobile USA, Inc., MetroPCS Texas, LLC, T-Mobile West LLC, T-Mobile West Tower LLC, T-

 Mobile Resources Corporation, Layer3 TV, Inc., and L3TV Dallas Cable System, LLC’s Motion

 to Dismiss for Lack of Patent Eligibility Under 35 U.S.C. § 101 should be and hereby is DENIED.

           So ORDERED and SIGNED this 3rd day of September, 2021.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE

                                                  10
